Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I, Species I, claims 1-7 in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2013/0337588 A1).

Regarding claim 1: Lee teaches in [0041] – [0060], Fig. 3-6 about a display substrate, comprising: 
a substrate (S), 
a plurality of pixels (P), and 
a pixel definition layer (10: 100, 110, 120, 130) on the substrate, wherein: 
the plurality of pixels comprise long sides and short sides (Fig. 3-4); 
the pixel definition layer comprises long-side sections  120 adjacent to the long sides, and short-side sections 130 adjacent to the short sides, and heights of the long-side sections t1 are greater than heights t2 of the short-side sections (Fig. 5).

Regarding claim 4: Lee teaches in Fig. 5-6 wherein wall sides of the pixel definition layer facing the plurality of pixels are slope faces.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al (US 2007/0132356 A1).

Regarding claim 1: Hashimoto teaches in [0034] – [0042], Fig. 1A-1C about a display substrate (see figs. 1, 6), comprising:
a substrate (61),

a pixel definition layer (11, 12, 63) on the substrate, wherein:
the plurality of pixels comprise long sides and short sides (see fig. 1A);
the pixel definition layer comprises long-side sections (11) adjacent to the long sides, and short-side sections (12) adjacent to the short sides, and heights of the long-side sections (h1) are greater than heights of the short-side sections (h2; see fig. 1B; para 36).


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 2007/0200488 A1).

Regarding claim 1: Ito teaches in [0032] – [0059], Fig. 1-8 about a display substrate (see figs. 1, 8), comprising:
a substrate (SUB),
a plurality of pixels (OLE), and
a pixel definition layer (BNK) on the substrate, wherein:
the plurality of pixels comprise long sides and short sides (see e.g. figs. 1, 2);
the pixel definition layer comprises long-side sections (BNKY) adjacent to the long sides, and short-side sections (BNKX) adjacent to the short sides, and heights of the long-side sections (22) are greater than heights of the short-side sections (21; see fig. 3; §43).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Lee et al (US 2013/0337588 A1).

Regarding claim 2: Lee does not explicitly talk about wherein a length l1 of at least one of the long sides, a length l2 of at least one of the short sides, a height hl of at least one of the long-side sections, and a height h2 of at least one of the short-side sections satisfy hl/h2 = (1/3~3/4)11/12.

However Lee teaches in [0053] that the appropriate selection of relative heights of the long-side section and the short-side sections in order to enable uniform spraying/thickness of the pixel areas, in direct correspondence with the teaching in [0023] of the original application.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


7.	Claims 2-7 are rejected under 35 U.S.C. 103 as being obvious over Hashimoto et al (US 2007/0132356 A1).

Regarding claim 2: Hashimoto does not explicitly talk about wherein a length l1 of at least one of the long sides, a length l2 of at least one of the short sides, a height hl of at least one of the long-side sections, and a height h2 of at least one of the short-side sections satisfy hl/h2 = (1/3~3/4)11/12.

However Hashimoto teaches in [0030] that the appropriate selection of relative heights of the long-side section and the short-side sections in order to enable uniform spraying/thickness of the pixel areas, in direct correspondence with the teaching in [0023] of the original application.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 3: Hashimoto teaches in para [0036] about wherein a height hl of at least one of the long-side sections ranges from 1um to 5um, and a height h2 of at least one of the short-side sections ranges from 0.5um to 2.5um.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4: Hashimoto teaches in Fig. 1B-1C wherein wall sides of the pixel definition layer facing the plurality of pixels are slope faces (an angle of 90 degree is also can be interpreted as slope angle).


Regarding claim 5: Hashimoto teaches in Fig. 1B-1C, [0045] wherein each of the slope faces are at a slope angle to the substrate; 
a slope angle of the slope faces facing the long sides of the plurality of pixels is equal to a slope angle of the slope faces facing the short sides of the plurality of pixels (.

Regarding claim 6: Hashimoto teaches in [0037] about wherein the pixel definition layer comprises a lyophilic material layer, and a lyophobic material layer on a side of the lyophilic material layer away from the substrate.




Regarding claim 7: Hashimoto does not explicitly talk about wherein a thickness s1 of the lyophobic material layer, and a thickness s2 of the lyophilic material layer of a long-side section satisfy s1≥1/2*s2.

However Hashimoto teaches in [0026], [0037] that lyophobic material layers in the display substrate is a matter of normal design procedures in view of the common purpose of containing the ink.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897